IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Epifanio Torres,                     :
                   Petitioner        :
                                     :
      v.                             :
                                     :
Commonwealth of Pennsylvania,        :    No. 567 F.R. 2016
                Respondent           :


                                   ORDER

      AND NOW, this 5th day of May, 2020, IT IS HEREBY ORDERED that the
above-captioned opinion filed February 28, 2020, shall be designated OPINION
rather than MEMORANDUM OPINION and it shall be reported.



                                _____________________________________
                                CHRISTINE FIZZANO CANNON, Judge